DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
The limitation “transport direction” in line 4 lacks antecedent basis in the claims. A possible correction would read - - a transport direction - -.
In addition, the limitation “the cutter body” in line 13 antecedent basis in the claims. A possible correction would read - - a cutter body - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the limitation “a detector configured to detect the first part connected to the second part of the printing medium through the uncut portion” in lines 10-11 renders the claims unclear. From the structure of the sentence it is unclear if the detector is being recited to detect the first part, or the uncut portion. Based on the disclosure, it is believed that the intention is to claim the detection of the first part, with the following limitation describing how the first part relates to the second part. This is the interpretation that will be used in the rejections below. A possible correction would read - - a detector configured to detect the first part, said first part is connected to the second part of the printing medium through the uncut portion - -.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Murata (US PGPub 2016/0185141 A1) in view of Koike et al. (9,446,610) and Watanabe et al. (US PGPub 2005/0036820 A1).
As to claim 1, Murata teaches a printing apparatus (figures 1-2) comprising:
a transport unit (10) configured to transport a printing medium drawn from a rolled paper in transport direction (paragraph [0049]);

the cutter main body (11) is configured to accommodate the first blade (82); and
a printing apparatus main body (4) configured to accommodate the cutter main body (figures 2-3).
Murata does not explicitly teach a detector configured to detect the first part; the cutter main body including the detector, the detector being inside the cutter main body disposed downstream of the first blade in the transport direction.
Koike et al. teaches a cutter main body (47A of 60 in figure 3A) configured to accommodate a first blade (75) which moves to a second blade (74), a detector (65) configured to detect a first part of the printing medium (column 7, lines 23-29 and column 8, lines 22-44, where the detector detects a portion of the printing medium downstream of the cutting blade); the cutter main body (indicated in the marked up version of figure 4 below) including the detector (65), the detector (65) being inside the cutter main body disposed downstream of the first blade in the transport direction (figures 3A and 4).

    PNG
    media_image1.png
    746
    552
    media_image1.png
    Greyscale

It would have been obvious to one skilled in the art before the effective filing date to modify Murata to have a detector configured a detector configured to detect the first part; the cutter main body including the detector, the detector being inside the cutter main body disposed downstream of the first blade in the transport direction as taught by Koike et al. because it allows the detection of the paper at the outlet for more accurate control of the printing apparatus based on the users’ desire and the condition of the printing apparatus (column 20, lines 36-50) with predictable results. 
While Murata teaches the first blade (82) has a V-like shape (paragraph [0072]), Murata as modified does not explicitly teach to partially cut the printing medium and leave an uncut portion between a first part and a second part of the printing medium, the first part being disposed upstream of the second part in the transport direction; and the first part connected to the second part of the printing medium through the uncut portion; and the detector configured to detect the printing medium.

It would have been obvious to one skilled in the art before the effective filing date to modify Murata as modified to further have the control to partially cut the printing medium and leave an uncut portion between a first part and a second part of the printing medium, the first part being disposed upstream of the second part in the transport direction; and the first part connected to the second part of the printing medium through the uncut portion; and the detector configured to detect the printing medium as taught by Watanabe et al. because it allows the stabilization of the cut portion until removed by a user (paragraph [0170]) with predictable results.
As to claim 3, Murata as modified teaches (citations to Murata except where otherwise indicated) further comprising:
a drive mechanism (83) configured to drive the first blade (paragraph [0069]); and 
a protective cover (81 Koike et al.) configured to cover at least part of the detector (figure 4 Koike et al.), wherein 

As to claim 4, Murata as modified teaches (citations to Murata except where otherwise indicated) further comprising a second blade (13) configured to cut the printing medium with the first blade (paragraph [0078]), wherein the second blade (13) is provided outside the cutter main body (11; figure 5).
As to claim 5, Murata as modified teaches (citations to Murata except where otherwise indicated) wherein the printing apparatus main body (4) comprises: an accommodation unit (5a) configured to accommodate the roll paper (figure 2); and
a lid (6) configured to cover the accommodation unit (figures 1 and 2), wherein the second blade (13) is disposed at the lid (figures 1-2). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Murata (US PGPub 2016/0185141 A1), Koike et al. (9,446,610), and Watanabe et al. (US PGPub 2005/0036820 A1) as applied to claim 1 above, and further in view of Gyotoku et al. (US PGPub 2014/0148335 A1).
As to claim 6, Murata as modified teaches (citations to Murata except where otherwise indicated) further comprising a second blade (13) configured to cut the printing medium with the first blade (paragraph [0078]), wherein
the printing medium passes through a transport space (8) between the first blade and the second blade and is discharged from the printing apparatus main body (figure 2), and

Murata as modified does not explicitly teach the detector is an optical sensor.
Gyotoku et al. teaches a detector (50A) is an optical sensor arranged toward the transport space and configured to detect presence or absence of the first part in the transport space (paragraphs [0077] and [0083]).
It would have been obvious to one skilled in the art before the effective filing date to modify Murata as modified to further have the detector is an optical sensor as taught by Gyotoku et al. because optical sensors are well known alternatives to physical paper sensors allowing the paper to be detected without interfering with the paper transport with predictable results.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Murata (US PGPub 2016/0185141 A1), Koike et al. (9,446,610), and Watanabe et al. (US PGPub 2005/0036820 A1) as applied to claim 3 above, and further in view of Moriyama et al. (US PGPub 2014/0152753 A1).
As to claim 7, Murata as modified teaches all of the limitations of the claimed invention, as noted above for claim 3, except explicitly teaching further comprising a control unit, wherein
the control unit is configured to: perform control to drive the first blade by the drive mechanism to cut the printing medium;

Koike et al. further teaches a control unit (100), wherein
the control unit is configured to: perform control to drive the first blade by the drive mechanism to cut the printing medium (column 9, lines 26-32);
perform control, after the cutting, to transport the printing medium by the transport unit (column 9, lines 8-25, for at least the next printing of the printing medium).
It would have been obvious to one skilled in the art before the effective filing date to modify Murata as modified to further have a control unit, wherein the control unit is configured to: perform control to drive the first blade by the drive mechanism to cut the printing medium; perform control, after the cutting, to transport the printing medium by the transport unit as taught by Koike et al. because it is well known to automate through a control device, the activities of a printer in order to coordinate the actions of the printing, cutting, and transporting elements in order to produce the desired product (column 8, lines 49-61 and column 9, lines 8-36) with predictable results.
Murata as modified does not explicitly teach to determine, after the transportation, an error when the detector fails to detect the printing medium.
Moriyama et al. teaches to determine, after the transportation, an error when the detector fails to detect the printing medium (paragraph [0053] and figure 6, where the paper not being detected by the sensor on the paper path a set amount of time after it is expected based on the paper feed distance causes the error code indicating that there is no paper to be transmitted).
. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Murata (US PGPub 2016/0185141 A1), Koike et al. (9,446,610),  and Watanabe et al. (US PGPub 2005/0036820 A1) as applied to claim 1 above, and further in view of Hoshino (6,189,428).
As to claim 8, Murata as modified teaches all of the limitations of the claimed invention, as noted above for claim 1, except explicitly wherein an operation of moving the first blade is not executed when breakage of a power supplying line coupled to the detector is detected. 
Hoshino teaches wherein an operation of moving the first blade is not executed when breakage of a power supplying line coupled to the detector is detected (column 3, lines 14-17, where the cutting module is removable, similarly to that of Murata and the socket 9 serves to connect the signal line, therefore when the cutting module is not installed, the power supplying line to the detector is broken and detected as such, and the operation of moving the blade is not executed as the module is not attached).
It would have been obvious to one skilled in the art before the effective filing date to modify Murata as modified to further have wherein an operation of moving the first .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Murata (US PGPub 2016/0185141 A1), Koike et al. (9,446,610),  and Watanabe et al. (US PGPub 2005/0036820 A1) as applied to claim 1 above, and further in view of Myers (7,891,895).
As to claim 9, Murata as modified teaches all of the limitations of the claimed invention, as noted above for claim 1, except further comprising: a third blade arranged, in the transport direction of the printing medium, downstream of the first blade and the second blade.
Myers teaches a third blade (108) arranged, in a transport direction of the printing medium, downstream of the first blade and the second blade (figure 4).
It would have been obvious to one skilled in the art before the effective filing date to modify Murata as modified to further have a third blade arranged, in the transport direction of the printing medium, downstream of the first blade and the second blade as taught by Myers because it allows a manual blade for the user to break the medium in the case of a failure of the first and second blade or as a backup for easing the removal of the paper as desired by the user in a well known manner and with predictable results.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gyotoku et al. (US PGPub 2014/0148335 A1) in view of Robinson (6,347,896) and Moriyama et al. (US PGPub 2014/0152753 A1).
As to claim 10, Gyotoku et al.  teaches a method (figure 5 and paragraphs [0002] and [0035])  of controlling a printing apparatus (figure 1 and paragraph [0035]) including a transport unit (34) configured to transport a printing medium drawn from a rolled paper in a transport direction (paragraph [0069]), a first blade (45) and a second blade (43) configured to cut the printing medium (paragraph [0049]), and a cutter main body (as indicated on the marked up version of figure 2 below) configured to accommodate the first blade (45) and the second blade (43) and a detector (50A), the detector being inside the cutter main body disposed downstream of the first blade in the transport direction, and a printing apparatus main body (13, 14, 23) configured to accommodate the cutter main body (figure 4), the method comprising:
transporting the printing medium in the transport direction (paragraph [0069]); and
detecting the printing medium by the detector (50A) inside the cutter main body (figures 1, 2 and 6 and paragraph [0077]).

    PNG
    media_image2.png
    765
    521
    media_image2.png
    Greyscale

Gyotoku et al. does not explicitly teach partially cutting the printing medium by the first blade and the second blade.
Robinson teaches a similar first (42) and second blade (41; see at least figure 3) and partially cutting the printing medium by the first blade and the second blade (column 4, lines 6-37).
It would have been obvious to one skilled in the art before the effective filing date to modify Gyotoku et al. as modified to further have the control for partially cutting the printing medium by the first blade and the second blade as taught by Myers because it allows the stabilization of the cut portion until removed by a user as a selective option if 
Gyotoku et al. as modified does not teach determining an error when the detector fails to detect the printing medium.
Moriyama et al. teaches determining an error when the detector fails to detect the printing medium (paragraph [0053] and figure 6, where the paper not being detected by the sensor on the paper path a set amount of time after it is expected based on the paper feed distance causes the error code indicating that there is no paper to be transmitted).
It would have been obvious to one skilled in the art before the effective filing date to modify Gyotoku et al. to have determining an error when the detector fails to detect the printing medium as taught by Moriyama et al. to allow the sensor to also be used to determine if there is a no printing medium error (paragraph [0053]) to allow the user notice to replace the recording medium in the event that the recording medium has run out or not successfully fed in a known manner and with predictable results. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER BAHLS/Primary Examiner, Art Unit 2853